The court properly exercised its discretion when it denied appellant’s request to convert the proceeding to a person in need *571of supervision proceeding, and instead adjudicated him a juvenile delinquent and placed him on probation. The underlying incident was a violent attack on appellant’s mother that involved a weapon. In addition, appellant had a history of physical altercations and intimidation, both in the home and at school, as well as a poor school record (see e.g. Matter of Rosemary R., 29 AD3d 309 [1st Dept 2006]). The court properly concluded that probation pursuant to a juvenile delinquency adjudication was necessary in order to provide the proper level of control over appellant’s behavior, and we reject appellant’s arguments to the contrary. Concur — Tom, J.P., Mazzarelli, Andrias, DeGrasse and Román, JJ.